Exhibit 10.1

         
Time Warner Inc.
One Time Warner Center
New York, NY 10019
  America Online, Inc.
22000 AOL Way
Dulles, VA 20166   Aspen Investments LLC
Atlantis Investments LLC
c/o Finser Corporation
550 Biltmore Way, Suite 900
Coral Gables, FL 33134
 
       
 
      November 29, 2005

America Online Latin America, Inc.
6600 N. Andrews Avenue, Suite 400
Ft. Lauderdale, FL 33309

Ladies and Gentlemen:

Reference is made to that certain letter agreement dated as of June 23, 2005
(the “Plan Support Agreement”), among America Online Latin America, Inc.
(“AOLA”), Time Warner Inc. (“TW”), America Online, Inc. (“AOL”; and together
with TW, the “TW Parties”) and Aspen Investments LLC and Atlantis Investments
LLC (collectively, “ODC”), as amended by that certain letter agreement dated as
of September 28, 2005, setting forth certain terms and conditions pursuant to
which AOLA and certain of its direct and indirect subsidiaries will propose
their joint chapter 11 plan of liquidation on a consensual basis with the
support of TW, AOL and ODC. Capitalized terms used herein and not defined herein
shall have the meanings ascribed to such terms in the Plan Support Agreement.

The TW Parties and ODC agree that the Plan Support Agreement shall be amended in
the following respects: (i) “December 15, 2005” shall be substituted for
“November 30, 2005” in paragraph 7(i) of the Plan Support Agreement; and (ii)
“April 15, 2006” shall be substituted for “March 31, 2006” in paragraph 7(ii) of
the Plan Support Agreement.

Except as specifically amended hereby, the Plan Support Agreement shall remain
in full force and effect.

Kindly acknowledge your agreement to the above-described amendments to the Plan
Support Agreement by counter-signing this letter agreement and returning an
executed copy of the same to TW, AOL and ODC.

1 IN WITNESS WHEREOF, the parties hereto have caused this letter agreement to be
executed and delivered by their respective duly authorized officers, solely in
their respective capacity as officers of the undersigned and not in any other
capacity, as of the date first above written.

TIME WARNER INC.

By: /s/ Katherine A. Brown
Name: Katherine A. Brown
Title: SVP, Mergers and Acquistions


AMERICA ONLINE, INC.

By: /s/ Steve Swad
Name: Steve Swad
Title: CFO


ASPEN INVESTMENTS LLC

By: /s/ Cristina Pieretti
Name: Cristina Pieretti
Title: Executive Vice President


ATLANTIS INVESTMENTS LLC

By: /s/ Cristina Pieretti
Name: Cristina Pieretti
Title: Executive Vice President


ACCEPTED AND AGREED:

AMERICA ONLINE LATIN AMERICA,
INC.

By: /s/ Charles Herington
Name: Charles Herington
Title: President


AOL PUERTO RICO MANAGEMENT SERVICES, INC.

By: /s/ Mario Martín Lanzoni
Name: Mario Martín Lanzoni
Title: Treasurer


AMERICA ONLINE CARIBBEAN
BASIN, INC.

By: /s/ Osvaldo Baños
Name: Osvaldo Baños
Title: President


AOL LATIN AMERICA
MANAGEMENT LLC

By: America Online Latin America, Inc., its sole member

By: /s/ Charles Herington
Name: Charles Herington
Title: President


2